DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings are objected to because the flow charts of Figures 1 and 3 do not adequately aid in understanding the invention.  Flow charts should include text descriptions in the boxes.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
44.  The abstract mentions there reference number, but not what it is and the specification does not mention either of these details.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the park brake input device and electromechanical brake must be shown or the feature(s) canceled from the claim(s) 11 and 14, respectively.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
Specification
5.	The disclosure is objected to because of the following informalities: The applicant uses commas in an irregular and confusing fashion, reciting: “5,5 bar” (Page 8, line 32), “6,5 bar” (Page 6, lines 1, 3; Page 8, lines 21, 22, 24, 31) and “8,5 bar” (Page 8, lines 15, 22; Page 9, line 8).
Appropriate correction is required.
Claim Objections
6.	Claims 1-14 are objected to because of the following informalities: 
Claim 1 recites “Method” (Line 1), which should be changed to –A method--.
	Claim 1 recites “the method including steps consisting in” (Line 4), which should be changed to --the method including steps consisting of--.
Claim 3 recites “another” (Line 3) which would reconcile with claim 4 better as –an other--.

Claim 14 recites “Vehicle” (Line 1), which should be changed to –A vehicle--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


8.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
laim 14 recites “Vehicle, comprising: a park brake system, preferably an electromechanical park brake system” (Lines 1-3).  The disclosed brake system relies on a combination parking-service brake using a spring-air design.  The disclosure does not clearly explain how the combination of an air-spring service brake and electromechanical parking brake could operate.
10.	Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a) measuring the pressure in the air supply circuit, in particular in an air tank of the air supply circuit” (Lines 5-6).  Claim 14 recites “a park brake system, preferably an electromechanical park brake system” (Lines 2-3) and “a pressure measurement system for measuring the pressure in the air supply circuit, in particular in an air tank of the air supply circuit” (Lines 8-9).  Description of examples or preferences is properly set forth in the specification rather than the claims.  It is not clear whether the claimed narrower range is a limitation (See MPEP 2173.05(d)).
Claim 1 recites “Method for utilizing a park brake system to improve the deceleration of a vehicle” (Lines 1-2).  It is unclear what features are required by the term “improve” and if the applicant intends to recite a Jepson claim.  The Examiner suggests changing “improve” to –provide—or a non-subjective equivalent.  
 Claim 1 recites the limitation “the service brake system” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 3 recites “wherein the park brake system is switched from the assistance mode to the normal mode when the brake pedal is released until reaching another threshold position”.  This language is contradictory.  The limitation “reaching another threshold position” implies forward pedal travel but “when the brake pedal is released” implies backward pedal travel.  It is unclear what is required.
Claim 7 recites the limitation "the wheels" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the wheels" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the wheels" twice in line 2, once in reference to a front axle and once in reference to a rear axle.  There is insufficient antecedent basis for these limitations in the claim.
Claim 14 recites “Vehicle, comprising: a park brake system, preferably an electromechanical park brake system” (Lines 1-3).  The disclosed brake system relies on a combination parking-service brake using a spring-air design.  It is unclear how the claimed electromechanical brake would operate.
Claim Rejections - 35 USC § 102
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

13.	Claim(s) 1, 3, 5-8, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bensch et al (US 2010/0025141).
As per claim 1, Bensch et al discloses a method for utilizing a park brake system (24, 26; [0034]) to improve the deceleration of a vehicle (Abstract) in the event of failure of the service brake system (24, 26; [0034]), the service brake system comprising a brake pedal (62) and at least one air supply circuit (90), the method including steps consisting in:
a) measuring the pressure in the air supply circuit ([0059]), in particular in an air tank (90) of the air supply circuit, 
b) when the pressure in the air supply circuit falls below a certain value, in switching the park brake system from a normal mode ([0021]), wherein the park brake system is released, to an assistance mode ([0058]), and wherein, in the assistance mode, the park brake system assists the service brake system only if the brake pedal is depressed until reaching a threshold position different from a rest position ([0025], [0058]). 

As per claim 5, Bensch et al discloses the method according to claim 1, wherein the vehicle includes an antilock braking system ([0021]) and in that, in the assistance mode, the park brake system assists the service brake system only under certain conditions related to the status of the antilock braking system ([0059]). 
As per claim 6, Bensch et al discloses the method according to claim 5, wherein, in the assistance mode, the park brake system assists the service brake system only when the status of the antilock braking system is not active for a wheel ([0059]) of an axle ([0027]) where park brake assistance is active ([0059]). 
As per claim 7, Bensch et al discloses the method according to claim 5, wherein the status of the antilock braking system in relation to the wheels ([0059]) of a rear axle ([0027]) is not part of the certain conditions ([0059]). 
As per claim 8, Bensch et al discloses the method according to claim 5, wherein the status of the antilock braking system in relation to the wheels ([0059]) of at least one front axle ([0027]) and at least one rear axle ([0027]) is part of the certain conditions ([0059]). 
As per claim 14, Bensch et al discloses a vehicle (Abstract), comprising: a park brake system (24, 26; [0034]), preferably an electromechanical park brake system (Electrical components, [0030]), a service brake system (24, 26; [0034]), the service brake system comprising a brake pedal (62) and at least one air supply circuit (90), a pressure measurement system ([0059]) for measuring the pressure in the air supply .
Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claims 2, 4, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bensch et al (US 2010/0025141) in view of Farres et al (WO 2017/017490).
As per claim 2, Bensch et al discloses the method according to claim 1, wherein the threshold position is defined between 0% and 100% of the brake pedal stroke starting from rest position ([0025], [0070]), but does not disclose wherein the threshold position is defined between 50% and 100% of the brake pedal stroke starting from rest position. 
Farres et al discloses brake actuators wherein the threshold position is defined between 50% and 100% of the brake pedal stroke starting from rest position (Page 5, ¶2).  Therefore it would have been obvious to one of ordinary skill in the art before the 
	As per claim 4, Bensch et al and Farres et al disclose the method according to claim 3.  Farres et al further discloses wherein the other threshold position is defined between 0% and 25% of the brake pedal stroke starting from rest position (Page 5, ¶2).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Bensch et al by defining the brake pedal release threshold as pedal travel from 0-25% of maximum displacement as taught by Farres et al in order to ensure safe, responsive brake control.
As per claim 9, Bensch et al discloses the method according to claim 1, wherein the park brake system includes a spring brake actuator (24, 26; [0027]) comprising a loaded spring ([0034]) and a pressurized chamber ([0034]), the loaded spring being capable of providing an axial braking force when the pressurized chamber is vented ([0034]), and in that, in the assistance mode, the pressure inside the pressurized chamber is inversely related to the displacement of the brake pedal beyond the threshold position ([0049], [0063]), but does not disclose wherein the pressure is proportional to the brake pedal displacement. 
Farres et al discloses brake actuators wherein the pressure inside the pressurized chamber is inversely proportional to the displacement of the brake pedal beyond the threshold position (Page 5, ¶2).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Bensch et al by making the progression of the braking 
As per claim 10, Bensch et al and Farres et al disclose the method according to claim 9.  Bensch et al further discloses wherein, in the assistance mode, a minimum pressure in the pressurized chamber is different from 0 bar (The minimum pressure after venting is 1 atmosphere, [0044], [0045]). 
16.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bensch et al (US 2010/0025141) in view of Parrott et al (US 2008/0067862).
As per claim 11, Bensch et al discloses the method according to claim 1, wherein the park brake system includes a park brake input device (82) different from the brake pedal and in that the park brake system is switched when the park brake input device is operated ([0036], [0046]), but does not disclose in that the park brake system is switched from the assistance mode to the normal mode when the park brake input device is operated. 
Parrott et al discloses a brake system wherein the park brake system includes a park brake input device (3) different from the brake pedal and in that the park brake system is switched from the assistance mode to the normal mode when the park brake input device is operated ([0018]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Bensch et al by releasing the parking brake using the parking brake switch as taught by Parrott et al in order to permit normal vehicle operation.
17.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bensch et al (US 2010/0025141) in view of Faye (US 6,105,705).

Faye discloses a braking system wherein the park brake system is automatically switched from the assistance mode to the normal mode when the vehicle speed falls below a certain speed (110, Fig. 2; Col. 4, lines 1-17).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Bensch et al by releasing the parking brake when the vehicle drops below a predetermined speed as taught by Faye in order to permit normal vehicle operation.
18.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bensch et al (US 2010/0025141) in view of Stumpp et al (US 2005/0125132).
As per claim 13, Bensch et al discloses the method according to claim 1, wherein, in the assistance mode, the park brake system provides braking torque to the wheels of a front axle and to the wheels of a rear axle ([0027], [0058]), but does not disclose wherein, in the assistance mode, the park brake system provides a stronger braking torque to the wheels of a front axle than to the wheels of a rear axle. 
Stumpp et al discloses a braking system wherein, in the assistance mode, the park brake system provides a stronger braking torque to the wheels of a front axle than to the wheels of a rear axle ([0032]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the braking system of Bensch et al by providing more braking force to the front axle .
19.	Claims 1 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bezzina (US 6,752,472) in view of Hanzawa et al (US 2014/0015310).
As per claim 1, Bezzina discloses a method for utilizing a park brake system (108) to improve the deceleration of a vehicle (Abstract) in the event of failure of the service brake system (Col. 1, lines 23-37), the service brake system comprising a brake pedal (Col. 1, lines 23-25) and at least one air supply circuit (140, 112, 124), the method including steps consisting in:
a) measuring the pressure in the air supply circuit (176; Col. 5, lines 5-8), in particular in an air tank of the air supply circuit, 
b) when the pressure in the air supply circuit falls below a certain value, in switching the park brake system from a normal mode (Col. 4, lines 46-50), wherein the park brake system is released, to an assistance mode (Col. 4, lines 49-54), but does not disclose wherein, in the assistance mode, the park brake system assists the service brake system only if the brake pedal is depressed until reaching a threshold position different from a rest position. 
Hanzawa et al discloses a brake system wherein, in the assistance mode, the park brake system assists the service brake system only if the brake pedal is depressed until reaching a threshold position different from a rest position (Fig. 22; [0182]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Bezzina by 
	As per claim 14, Bezzina discloses a vehicle (Abstract), comprising: a park brake system (108), preferably an electromechanical park brake system, a service brake system (Col. 1, lines 23-37), the service brake system comprising a brake pedal (Col. 1, lines 23-25) and at least one air supply circuit (140, 112, 124), a pressure measurement system (176; Col. 5, lines 5-8) for measuring the pressure in the air supply circuit, in particular in an air tank of the air supply circuit, and a control unit (116; Abstract) for switching the park brake system from a normal mode (Col. 4, lines 46-50), wherein the park brake system is released, to an assistance mode (Col. 4, lines 49-54) when the pressure in the air supply circuit falls below a certain value, but does not disclose wherein, in the assistance mode, the park brake system is controlled to assist the service brake system only if the brake pedal is depressed until reaching a threshold position different from a rest position.
Hanzawa et al discloses a brake system wherein, in the assistance mode, the park brake system is controlled to assist the service brake system only if the brake pedal is depressed until reaching a threshold position different from a rest position (Fig. 22; [0182]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Bezzina by using the parking brake as an emergency service brake in response to brake pedal operation as taught by Hanzawa et al in order to provide emergency brake control.
Conclusion
:
	US Equivalent of (WO 2017/017490): Farres et al (US 2018/0229705).
Brake systems
Beier et al (US 2011/0005874).
Bensch et al (US 2009/0280959).
Bensch et al (US 2009/0256416).
Hilberer (US 2008/0309154).
Herges (US 2008/0149437).
Marathe US 2004/0108769).
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787.  The examiner can normally be reached on M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/Examiner, Art Unit 3657                            

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657